DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 13.
Withdrawn: 1-12 and 21.
Amended: 13.
Cancelled: 21.
New: 22-30. 
Pending: 13-20 and 22-30.
IDS
Applicant’s IDS(s) submitted on 11/18/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Response to Arguments
Applicant's arguments with respect to claim(s) 13-17 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment. 
New independent claim 22 (and dependent claims 23-39) includes subject matter from objected to claims and upon further search are being allowed.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 30, recite(s) the limitation "the auxiliary chip" in [ 3 ].  There is insufficient antecedent basis for this limitation in the claim. For the prosecution purposes, the claim will be interpreted as:
wherein the interposer comprises a second memory configured to cache the configuration bit stream for the integrated circuit.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 13-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 5-6 of U.S. Patent No. US 10291397 B2 (“ ’397 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘397 Patent Claim(s)
13. An integrated circuit package, comprising: a package substrate; an integrated circuit mounted on the package substrate; and an interposer mounted on the package substrate, wherein the interposer comprises memory configured to cache a configuration bit stream for the integrated circuit, and 



wherein the configuration bit stream configures programmable circuitry of the integrated circuit.
1. An integrated circuit package, comprising: a package substrate; an interposer mounted on the package substrate; and an integrated circuit die mounted on the interposer (it would be obvious that if a package can be mounted on the package it can be mounted on an interposer), wherein the interposer includes memory that stores configuration data for the integrated circuit die.

Claim 5 discloses wherein the memory selectively configures at least one of the logic sectors with the configuration data. Therefore, disclosing the bolded limitation of the instant claim.



14. (Original) The integrated circuit package of claim 13, wherein the integrated circuit comprises a decryption circuit configured to decrypt the configuration bit stream.


15. (Original) The integrated circuit package of claim 13, wherein the integrated circuit comprises a decompression circuit configured to decompress the configuration bit stream.


16. (Original) The integrated circuit package of claim 13, wherein the interposer further comprises a decryption circuit configured to decrypt the configuration bit stream.

17. (Original) The integrated circuit package of claim 13, wherein the interposer further comprises a decompression circuit configured to decompress the configuration bit stream.
5. The integrated circuit package of claim 1, wherein the integrated circuit die includes decryption and decompression circuitry for decrypting and decompressing the configuration data.

5. The integrated circuit package of claim 1, wherein the integrated circuit die includes decryption and decompression circuitry for decrypting and decompressing the configuration data.

6. The integrated circuit package of claim 1,wherein the interposer includes decryption and decompression circuitry for decrypting and decompressing the configuration data.

6. The integrated circuit package of claim 1,wherein the interposer includes decryption and decompression circuitry for decrypting and decompressing the configuration data.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 30 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LU (US 20160126291 A1) in view of LU’897 (US 8058897 B1).

Re: Independent Claim 13, LU discloses a discloses an integrated circuit package (LU Fig. 2),
comprising:
a package substrate (LU Fig. 2: 190);
an integrated circuit mounted on the package substrate (LU Fig. 2: 180 carried by interposer
210); and
an interposer mounted on the package substrate (LU Fig. 2: 210), wherein the interposer comprises memory configured to cache a configuration bit stream for the integrated circuit (LU Fig. 2, 250 and § [0033] “...the resistive memory 250 stores device configuration data.”) and 
LU is silent regarding wherein the configuration bit stream configures programmable circuitry of the integrated circuit.
LU’897 discloses an interposer with multiple dies, each able to receive configuration data. As such it is analogous art. LU’897 designates one of the dies as the master (LU’897 Figs. 1-6: 105) and rest as slaves. It further discloses that “each of dies 105 and 110 can implement a programmable IC such as a field programmable gate array (FPGA)” (LU’897 col. 3, ll. 44-46). Therefore, it teaches wherein the configuration bit stream configures programmable circuitry of the integrated circuit (LU’897 Figs. 1-6: 105).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the teachings of LU’897 to the memory storage devices taught by LU so that each die can be configured based on configuration data received from external source or one die can act as master to configure rest of the slave dies thus hiding this level of detail from the user (see e.g., LU’897 col. 2, ll. 6-31).

Re: Claim 30 (original), LU and LU’897 disclose all the limitation of claim 1 on which this claim depends. They further disclose:
wherein the interposer comprises a second memory configured to cache the configuration bit stream for the integrated circuit (LU Figs. 1-6 and col. 4, ll. 1-21: die 110 construed to contain a second memory able to store configuration data).

Claim(s) 14-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LU (US 20160126291 A1) in view of LU’897 (US 8058897 B1) and further in view of VODRAHALLI (US 20130071969 A1).

Re: Claim 14 (original), LU and LU’897 discloses all the limitations of claim 13 on which this claim depends. LU and LU’897 are silent regarding:
wherein the integrated circuit comprises a decryption circuit configured to decrypt the configuration bit stream.
VODRAHALLI discloses:
wherein the integrated circuit comprises a decryption circuit configured to decrypt the configuration bit stream (VODRAHALLI ¶ [0073] “…one or more of the die may include a variety of types of circuitry, such as… encoders, decoders…”).
LU, LU’897 and VODRAHALLI disclose multi-chip modules. VODRAHALLI in particular discloses and electronic package assembly that explicitly recites including dies with a variety of types of circuitry including encoding/decoding and compression/decompression. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include a multi-function die taught by VODRAHALLI in the devices taught by LU and LU’897 so that an ASIC (or SoC) can provide some parts of the overall system functions with lower area and power dissipation overhead (albeit with less flexibility), whereas the FPGA provide other parts of the overall system function with increased flexibility, programmability or configurability (see e.g., VODRAHALLI ¶¶ [0071]-[0073).

 Re: Claim 15 (original), LU, LU’897 and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the integrated circuit comprises a decompression circuit configured to decompress the configuration bit stream (VODRAHALLI ¶ [0081] “FPGA 134 may include one or more processors 118… 118 may…such as compression, decompression…”).

Re: Claim 16 (original), LU, LU’897 and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the interposer further comprises a decryption circuit configured to decrypt the configuration bit stream (VODRAHALLI ¶ [0073] “…one or more of the die may include a variety of types of circuitry, such as… encoders, decoders…”).

Re: Claim 17 (original), LU, LU’897 and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the interposer further comprises a decompression circuit configured to decompress the configuration bit stream (VODRAHALLI ¶ [0081] “FPGA 134 may include one or more processors 118… 118 may…such as compression, decompression…”).
Allowable Subject Matter
Claims 22-29 are allowed.

Re: Independent Claim 22 (and its dependent claims 23-29), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
 an auxiliary chip, wherein the memory is operable as a first level of cache for the integrated circuit and wherein the auxiliary chip is operable as a second level of cache for the integrated circuit.

Claim(s) 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 18 (and dependent claims 19-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
an auxiliary chip, wherein the memory is operable as a first level of cache for the integrated circuit and wherein the auxiliary chip is operable as a second level of cache for the integrated circuit.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov